Citation Nr: 1225702	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-31 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for headaches, residual of traumatic brain injury (TBI).

2.  Entitlement to an initial rating in excess of 10 percent for right knee strain.

3.  Entitlement to an initial compensable rating for left elbow strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 2004 to January 2008, to include service in Iraq and Afghanistan.  He received the Combat Action Ribbon and Purple Heart Medal, among other awards and decorations.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for headaches, changes in executive functioning, and depression and anxiety as residuals of TBI, evaluated as 10 percent disabling; for right knee strain, evaluated as 10 percent disabling; and for left elbow strain, evaluated as zero percent (noncompensably) disabling.

In a June 2008 notice of disagreement, the Veteran asserted, in part, that the residuals of TBI (i.e., headaches, changes in executive functioning, and depression and anxiety) should be rated separately.  In a September 2008 rating decision, the RO established service connection for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling.  In May 2009, after new regulations pertaining to the evaluation of residuals of TBI became effective, the RO recharacterized the Veteran's service-connected psychiatric disorder as PTSD with changes in executive functioning, depression, and anxiety; retaining the earlier assigned 30 percent evaluation.  See Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,693 (Sept. 23, 2008) (now codified at 38 C.F.R. § 4.124a, Diagnostic Code 8045).  The RO also recharacterized the Veteran's service-connected headache disability as headaches, residual of TBI.  In a May 2009 supplemental statement of the case (SSOC), the RO explained that changes in executive functioning, depression, and anxiety were included in the evaluation for PTSD, and that that portion of his appeal was considered resolved.  The record does not reflect that the Veteran or his representative have taken issue with those actions.

In a substantive appeal dated October 8, 2008, the Veteran provided conflicting information as to whether he wished to have a hearing before the Board.  However, in a later submitted substantive appeal, dated October 31, 2008, he clearly indicated that he did not wish to have a hearing.

In a June 2012 submission, the Veteran's representative raised the issue of the Veteran's entitlement to service connection and separate ratings for scarring and muscle and/or nerve damage in the vicinity of the left elbow as a residual of an improvised explosive device (IED) injury.  Inasmuch as that issue has not been adjudicated by the agency of original jurisdiction (AOJ) in the first instance, it is referred to the AOJ for appropriate action.

For the reasons set forth below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was examined in early 2008 in connection with the issues currently on appeal.  In 2009, he was scheduled for new VA orthopedic and TBI examinations to obtain additional information with respect to his disabilities, to include, presumably, information necessary to rate the residuals of TBI under the newly amended regulations.

Although a May 2009 SSOC indicates that the Veteran did not report for the 2009 examinations, there is documentation in the record to indicate otherwise; particularly with respect to the scheduled TBI examination.  Specifically, the record contains a notation to the effect that the Veteran did not fail to report for the examination, but rather called VA to cancel because he was unable to make the appointment due to conflicting educational commitments.  Under the circumstances, given that the Veteran called in advance to cancel the TBI examination, and had good cause to do so, the Board finds that he should be afforded another opportunity to appear.  38 C.F.R. § 3.655 (2011) (providing that VA should proceed with adjudication of a claim without a necessary examination only if the claimant fails to report for the examination without good cause).  In addition, in light of the fact that the Board is remanding the case for a new TBI examination, and the circumstances of his failure to report for the 2009 orthopedic examination are unclear, the Board will afford him another opportunity to appear for that examination as well.

Records of the Veteran's VA treatment were last obtained on May 1, 2009.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since May 1, 2009.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA TBI examination.  The examiner should review the claims file.  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's service-connected TBI, to particularly include the frequency and severity of associated headaches.

Every effort should be made to complete the current VA TBI Examination Worksheet in its entirety, and a medical rationale should be provided for any opinions expressed.

3.  Also arrange to have the Veteran scheduled for a VA orthopedic examination.  The examiner should review the claims file.  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's service-connected left elbow and right knee disabilities.

In so doing, the examiner should conduct range of motion studies on the left elbow and right knee, including a description of the degree at which pain begins, if any.  The examiner should also document whether the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should document all objective evidence of such impairments, including spasm and muscle atrophy.  If feasible, the examiner should portray these factors in terms of degrees of additional loss in range of motion.

A medical rationale should be provided for all opinions expressed.

4.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If any benefit sought remains denied, furnish a SSOC to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

